Citation Nr: 1638780	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-47 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) originally on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.   

In October 2015, the Board issued a decision which found new and material evidence had been received to reopen the previously denied low back disorder claim.  However, the Board remanded the underlying service connection claim, as well as the tinnitus claim, for further development.  The case has now been returned for additional appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the low back claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran developed tinnitus as a result of his active service.






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has essentially contended that he developed tinnitus as a result of in-service noise exposure/acoustic trauma, and has provided details thereof.  Further, he has contended that his tinnitus symptoms developed while on active duty.

The Board observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

As noted above, the Veteran has reported he developed symptoms of tinnitus while on active duty.  The Board acknowledges that a February 2010 VA audio examiner concluded that an opinion could not be made regarding the etiology of the Veteran's tinnitus, in part because medical records from 2008 and 2009 reflect he denied tinnitus.  However, when asked about this matter at his July 2011 hearing, the Veteran indicated such notations must have been in error; and he maintained he had had recurrent symptoms of tinnitus since service.  The Board finds his testimony on this matter to be credible.

The Board also notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran's tinnitus originated during his active service.  Therefore, service connection is warranted for this disability.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has essentially contended that he developed recurrent low back problems following an in-service injury.  In pertinent part, he testified at his July 2011 hearing that the injury occurred in July 1968 when he fell off a tank.  He also reported that he did not seek treatment for this condition until after service.

The Board observes that the Veteran related that the original injury occurred while he was engaged in combat in Vietnam.  A review of his service records confirms he had service in Vietnam, and was assigned to a tank unit where his military occupational specialty was that of an Armor Crewman and Gunner.  As such, the Board accepts the service records as sufficient proof of the Veteran's combat status.  Consequently, the provisions of 38 U.S.C.A. § 1154(b), and its implementing regulation, 38 C.F.R. § 3.304(d), apply in this case.

The Board also observes that the Veteran's service treatment records do not reflect that the Veteran incurred an injury or accompany symptoms related to his back during service.  However, the Veteran's lay accounts of the injury that he sustained in Vietnam during combat indicate that he encountered a situation that was consistent with the circumstances, conditions or hardships of his active combat service.  This satisfactory, credible lay evidence supports a finding that the Veteran injured his back in July 1968 when he fell off a tank during combat duty in Vietnam.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  As such, this lay evidence, which, in accordance with section 1154(b), may be accepted as "satisfactory, credible evidence" of what happened in service.

In this function, a review of the January 2016 VA examination report does not indicate that the Veteran's lay account of the back injury that he sustained in combat was taken into consideration when formulating the opinion as to the etiological basis for the Veteran's current low back disorder.  Therefore, the Board must find that the medical opinion contained in this VA examination report is incomplete and requires further clarification for resolution of the Veteran's low back claim.  Accordingly, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary authorization, to obtain any additional evidence (VA and non-VA records) pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination to evaluate the nature and etiology of his current low back disorder.  The claims folder should be made available to the designated examiner for review.  The designated examiner must be informed that the Veteran's account of having injured his back in July 1968 when he fell off a tank during combat duty in Vietnam is to be accepted as credible, satisfactory evidence, based on the circumstances, conditions, or hardships of the Veteran's combat service.

The designated examiner is asked to provide an opinion addressing the following questions:

* Based on examination of the Veteran, review of the medical records, and given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the back injury the Veteran incurred in July 1968, when he fell off a tank during combat duty, was the onset of any low back disorder that he now has?

* Based on examination of the Veteran, review of the medical records, and given the particulars of this Veteran's medical history, is at least as likely as not (50 percent or greater probability) that the back injury the Veteran incurred in July 1968, when he fell off a tank during combat duty, caused any trauma to the back that has resulted in, or is related to, any low back disorder that he now has?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical sciences that apply in this case, which may reasonably explain the medical guidance in the study of this case.

4.  After completing any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for a low back disorder, in light of the pertinent evidence and legal authority.  The adjudication should reflect consideration of the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2016, and provides an opportunity to respond.

The case should then be returned to the Board for further appellate consideration, if in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


